Douglas, J.,
concurring. Even a cursory reading of this entry, and others like it, reveals that this and other cases are remanded to trial courts to apply Wolfe v. Wolfe (2000), 88 Ohio St.3d 246, 725 N.E.2d 261, and Moore v. State Auto. Mut. Ins. Co. (2000), 88 Ohio St.3d 27, 723 N.E.2d 97, “where applicable.” If either or both cases are applicable, then the trial courts will have no difficulty in so applying. If neither case is applicable, a fact that is difficult to discern at this juncture in all of these cases, given the different policy dates and language used in the policies, then trial courts will know to dismiss the case(s) before them. The dissent, I believe, doesn’t give enough credit to our trial courts and attorney litigators.